                                                                                          FILED
                                                                                          CLERK
 UNITED STATES DISTRICT COURT                                                    12:11 pm, Nov 18, 2019
 EASTERN DISTRICT OF NEW YORK
                                                                                    U.S. DISTRICT COURT
 ---------------------------------------------------------X
                                                                               EASTERN DISTRICT OF NEW YORK
 SALVATORE GUADAGNA, individually and
                                                                                    LONG ISLAND OFFICE
 on behalf of all persons similarly situated,
                                                              MEMORANDUM OF
                           Plaintiff,                         DECISION & ORDER
                                                              2:17-cv-03397 (ADS)(AKT)
                  -against-

 HOWARD ZUCKER, as Commissioner of the
 New York State Department of Health,

                            Defendant.
 ---------------------------------------------------------X

APPEARANCES:

New York Legal Assistance Group
Attorneys for the Plaintiff
7 Hanover Square 18th Floor
New York, NY 10004
       By:     Benjamin Wait Taylor, Esq.,
               Elizabeth A. Jois, Esq.,
               Jane Greengold Stevens, Esq.,
               Julia Grossman Russell, Esq., Of Counsel.

Office of the New York State Attorney General
Attorneys for the Defendant
200 Old Country Road Suite 460
Mineola, NY 11501
       By:     Dorothy O. Nese, Esq., Deputy Assistant Attorney General.

SPATT, District Judge:

        On August 8, 2019, the Court certified a class action pursuant to Federal Rule of Civil

Procedure (“Rule”) 23(b)(2).

        On October 29, 2019, the Court entered an order approving the Plaintiff’s proposed notice

to class members pursuant to Rule 23(c)(2)(A). The Court stayed dissemination of notice pending

the parties’ agreement upon a revised class definition.



                                                        1
        On November 15, 2019, the Plaintiff submitted a letter indicating that the parties agreed to

the following revised class definition:

         All Medicaid recipients who were enrolled in the GuildNet managed long-term
        care plans in Suffolk, Nassau, or Westchester County as of March 1, 2017 and who
        suffered reductions in care without prior notice and opportunity to be heard when
        they transferred to new managed long-term care plans prior to October 2, 2017 as
        a result of GuildNet’s closure in their counties of residence.

ECF 140.

        Accordingly, the Court adopts the parties’ proposed revised class definition and hereby

orders the dissemination of the Plaintiff’s proposed notice, ECF 129-1, to members of the revised

class. The Defendant is directed to either mail the notice to the class or provide the Plaintiff with

the names and mailing addresses of class members no later than seven days from the issuance of

this order.


         It is SO ORDERED:

 Dated: Central Islip, New York

         November 18, 2019

                                                      __/s/ Arthur D. Spatt______

                                                        ARTHUR D. SPATT

                                                     United States District Judge




                                                 2
